DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2021 and November 4, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004013022 to (Mueller et al. hereinafter Mueller) in view of DE 19925884 to Ollert et al. (hereinafter Ollert) (both cited in IDS dated 10/08/2021).
Regarding independent claim 9, Mueller discloses a magnetic-field sensor device (Figs. 1 and 2) comprising:
at least two impulse wires (Fig. 2, wires surrounded by coils 3);
a coil assembly which is arranged to radially surround the at least two impulse wires (wires 3 surround impulse wires), the coil assembly defining, 
a sensor element(wires and coil form a sensor element), and 
a feedback element which is configured to generate an auxiliary magnetic field;
an energy storage which is electrically connected to the coil assembly (capacitor C);
a switching element which is electrically connected to the energy storage and to the feedback element; and
a control unit which is configured to electrically control the switching element (counter 21 controls the sensor).  
Mueller fails to disclose a feedback element which is configured to generate an auxiliary magnetic field and a switching element which is electrically connected to the energy storage and to the feedback element.
In the same field of endeavor, Ollert discloses a feedback element which is configured to generate an auxiliary magnetic field (Fig. 1, coils 1 or 2 provide feedback) and a switching element which is electrically connected to the energy storage and to the feedback element (Fig. 1, switch S is connected to capacitor Cs an to coils 1 and 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mueller as taught by Ollert.  This would have been done to provide a magnetic field sensor which, when using a plurality of pulse wires, has a compact design and in which the voltage pulses generated are synchronized in time with one another, as taught by Ollert at para. 0004.
Illustrated below is Fig. 1 of Mueller.

    PNG
    media_image1.png
    493
    1136
    media_image1.png
    Greyscale

Illustrated below is Fig. 1 of Ollert

    PNG
    media_image2.png
    508
    601
    media_image2.png
    Greyscale

Regarding claim 14, modified Sion discloses wherein the coil assembly comprises a single coil which defines both the sensor element and the feedback element (Fig. 2, coil 1 defines a sensor and a feedback).  
Regarding claim 15, Mueller discloses wherein the energy storage is a capacitor (Fig. 2, capacitor C).
Regarding claim 16, modified Mueller discloses wherein the switching element is a semiconductor switch (at para. 0004 and 0020).

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, the prior art of  record fails to teach or suggest wherein, the sensor element is configured to provide a voltage pulse, and the control unit comprises a delay module which is configured to be controlled by the voltage pulse and to provide a trigger signal after a predetermined delay time.  
Regarding claim 11, the prior art of record fails to teach or suggest wherein, the control unit comprises a charging-state detection module which is configured to detect a present charging state of the energy storage, and the control unit is further configured to control the switching element depending on the present charging state detected by the charging-state detection module.
Regarding claim 12, the prior art of record fails to teach or suggest wherein, the control unit is further configured to control the switching element if the present charging state detected by the charging-state detection module is below a charging-state threshold value.
Regarding claim 13, the prior art of record fails to teach or suggest wherein, the sensor element is configured to provide a voltage pulse, the control unit comprises, a delay module which is configured to be controlled by the voltage pulse and to provide a trigger signal after a predetermined delay time, and a charging-state detection module which is configured to detect a present charging state of the energy storage, and the control unit is further configured, to control the switching element depending on the present charging state detected by the charging-state detection module, and to trigger a charging state detection by the charging-state detection module in reaction to the trigger signal provided by the delay module.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858